DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 7/14/2020.
Claims 1, 3-13 and 16-18 are amended.
Claim 20 is new.
Claims 1-20 are remaining in the application.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	The following claim limitations lack sufficient antecedent basis in the claims:
“the upward sloping angle” (claim 1 and subsequent dependent claims), “the range” (claims 3, 4 and 7), “the diameter or width” (claim 1), “the same structure” (claim 1), “the connected floats” (claim 3), “each float” (claim 7), “its outer edge” (claim 8), “the thickness” (claims 11 and 12), “the outer pipe” (claim 13), “the vertical outer and inner pipes” (claims 14, 15 and 17), “the radius” (claim 16),  “the surface” (claim 19) and “the rotating plane” (claim 20).
9.	The term "heavy" in the claimed limitation “heavy plate” (claims 6, 13 and 19) is a relative term which renders the claims indefinite.  The term "heavy" is not defined by the claims and the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the relative term “heavy” renders the feature “plate” indefinite for the reasons above.
10.	Use of pronouns such as “its” does not make clear the feature being referred to.
Allowable Subject Matter
11.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
12.	Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art reference discloses a rotatable towing installation on a tug boat.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
15.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/16/2021